952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ann M. MURTHA, Plaintiff-Appellant,v.Frederick G. PREIS, D.D.S.;  C. Joe Cochran, Corporal;Thomas P. Broumel, Chief of Police of the Bel Air PoliceDepartment;  Jane L. Podles, Admitted "Friend";  FrederickG. Preis, Mrs. a/k/a Mary Louise Preis, Delegate;  AttorneyGeneral of the United States, Defendants-Appellees.
No. 91-1223.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-2924), Frederic N. Smalkin, District Judge.
Ann M. Murtha, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Ann M. Murtha appeals from the district court's order dismissing her case for lack of subject matter jurisdiction.   See Fed.R.Civ.P. 12(h)(3).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Murtha v. Preis, No. CA-91-2924 (D.Md. Oct. 17, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.